—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered October 31, 1994, convicting him of murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*568The defendant’s contention that the evidence was legally insufficient to prove that he acted with depraved indifference to human life, an element of murder in the second degree (Penal Law § 125.25 [2]), is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant contends that he was denied effective assistance of counsel because his attorney failed to pursue certain issues at a Wade hearing. However, the defendant has failed to demonstrate that his attorney’s actions were not motivated by strategy or by a reasonable conclusion regarding the merits of the identification issues (see, People v Rivera, 71 NY2d 705). Based on the evidence, the law, and the circumstances of the case, the record reveals that the defendant received meaningful representation (see, People v Baldi, 54 NY2d 137).
The defendant’s remaining contention is without merit (see, People v Payne, 88 NY2d 172). O’Brien, J. P., Joy, Friedmann and Florio, JJ., concur.